DETAILED ACTION
The present application, filed on 03/17/2020 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Information Disclosure Statement
Information Disclosure Statements filed on 06/16/2020 and 07/20/2021 have been considered by the examiner respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of mathematical concept in design and evaluation without significantly more.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”).
Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and

See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
The claim recited a saddle design system comprising: a memory configured to store saddle data, wherein the saddle data includes one or more rider-saddle pressure values; and a processor operatively coupled to the memory, wherein the processor is configured to: analyze the one or more rider-saddle pressure values; and generate a lattice design for a saddle base based at least in part on the analysis of the one or more rider-saddle pressure values.
With the broadest reasonable interpretation of the claimed invention, the claim is related to a model to mathematically analyze the saddle pressure with a lattice design which is a mathematical model.  The lattice design for the seat within saddle shape is a set of mathematical equations based on pressures applied onto the seat.  This is a mathematical concept for the modeling.

 	Claim 2 cited the saddle design system of claim 1, wherein the one or more rider-saddle pressure values comprise desired pressure values for a plurality of saddle zones.  The claim related to pressure values for a plurality of saddle zones.  It is nonstatutory subject matter for the reason of failing to integrate the cited feature into a practical application.
Claim 3 cited the saddle design system of claim 1, further comprising a transceiver operatively coupled to the processor, wherein the transceiver is configured to receive at least a portion of the saddle data from a saddle sensor system.  The claim fails to integrate the cited features of the transceiver and the processor into a practical application for a real and useful solution as design.  The claim is nonstatutory subject matter. 
 	Claim 4 cited the saddle design system of claim 1, wherein the saddle data includes rider height, rider weight, or rider size.  The cited data is nonstatutory subject matter.
Claim 5 cited the saddle design system of claim 1, wherein analysis of the one or more rider-saddle pressure values identifies an area of peak pressure.  The claim related to data values.  It is nonstatutory subject matter.
 	Claim 6 cited the saddle design system of claim 5, wherein the processor determines whether the area of peak pressure exceeds a pressure threshold.

Claim 8 cited the saddle design system of claim 1, wherein the processor is configured to generate a pressure map based at least in part on the analysis of the one or more rider-saddle pressure values.  It is related to data in the pressure map.  It is nonstatutory subject matter for the reason as set in the 101 rejection.
Claim 9 cited the saddle design system of claim 1, wherein generation of the lattice design includes generation of instructions for a three-dimensional (3D) printer to print the lattice design.  The claim related to instructions in the design space.  The printer to print the lattice design is not well integrated into the practical application for a real and useful solution. 
 	Claim 10 cited the saddle design system of claim 9, further comprising the 3D printer, wherein the 3D printer is configured to print the lattice design to generate the saddle base.   The claimed feature is related to a graphical representation in 3D.  It is an abstract idea without an integration process to generate a real and useful solution for a practical application.  It is nonstatutory subject matter


Claim 13 related to geometric data for the design.  It is nonstatutory subject matter.
 	Claim 14 The saddle design system of claim 13, wherein to generate the lattice design the processor determines a size of an opening in the type of shape formed by the interconnected ribs that form the lattice design.
 	Claim 15 cited the saddle design system of claim 1, wherein the saddle data includes a type of material used to form a saddle shell to which the saddle base is to be mounted, and wherein the lattice design is generated based at least in part on the type of material.  The cited data in the design is related to nonstatutory subject matter because it failed to integrate the design data into a useful and practical application.
 	With the broadest reasonable interpretation of the claimed invention, the claim is related to a model to mathematically analyze the saddle pressure with a lattice design which is a mathematical model.  The lattice design for the seat within saddle shape is a set of mathematical equations based on pressures applied onto the seat.  This is a mathematical concept for the modeling.
This judicial exception is not integrated into a practical application because the claim does not integrate the lattice design into a practical application with a useful and real solution.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the lattice design, saddle design are well-known, understood and convention design in order to model and design a seat with saddle shape.  Claim 1 is nonstatutory subject matter.

 	With the broadest reasonable interpretation of the claimed invention, the claim is related to a model to mathematically analyze the saddle pressure with a lattice design which is a mathematical model.  The lattice design for the seat within saddle shape is a set of mathematical equations based on pressures applied onto the seat.  This is a mathematical concept for the modeling.
This judicial exception is not integrated into a practical application because the claim does not integrate the lattice design into a practical application with a useful and real solution.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the lattice design, saddle design are well-known, understood and convention design in order to model and design a seat with saddle shape.  Claim 16 is nonstatutory subject matter.
Claim 17 cited the bicycle saddle of claim 16, wherein at least a portion of the first plurality of interconnected ribs form a first plurality of shapes having first openings, and wherein at least a portion of the second plurality of interconnected ribs form a second plurality of shapes having second openings.  The cited features in the design space are related to shape and structure of the design object.  It is nonstatutory subject matter for failing to integrate the features into a real and practical application.

 	Claim 20 cited the bicycle saddle of claim 16, wherein a first portion of the first plurality of interconnected ribs form a first plurality of shapes having first openings, wherein a second portion of the first plurality of interconnected ribs form a second plurality of shapes having second openings, and wherein the first openings differ in size from the second openings.  The cited features in the design space are related to shape and structure of the design object.  It is nonstatutory subject matter for failing to integrate the features into a real and practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mankame et al, US patent application publication 20180251919 in view of Onishi et al, US patent application publication 20200378846 and Michalak et al, US patent application publication 20210259425.
As per claim 1, Mankame disclosed a seat (saddle) design system comprising: a memory configured to store saddle data (paras. 0015, 0024), wherein the (saddle) data includes one or more rider pressure values (paras. 0012, 0040, 0041); and a processor 
It would be obvious to those skilled in the art at the time of the effective filing date of the present application to have a saddle shape for the design of bicycle seats as taught in the prior art into bicycle seat design in Mankame
 	As per claim 2, Mankame disclosed the seat pressure design system of claim 1, wherein the one or more rider pressure values comprise desired pressure values for a plurality of seat zones (paras. 0039, 0040, 0041).  Onishi and Michalak disclosed bicycle seat with saddle shape as claimed (Onishi, paras. 0475, 478) and Michalak disclosed conventional bicycle seat with saddle shape.  
 	As per claim 3, Mankame disclosed the bicycle (saddle) seat design system of claim 1, further comprising a transceiver operatively coupled to the processor, wherein the transceiver is configured to receive at least a portion of the saddle data from a saddle sensor system (paras. 0032, 0033).
As per claim 4, the prior art of record disclosed (Mankame, Onishi and Michalak) the saddle design system of claim 1, wherein the saddle data includes rider height, rider weight, or rider size.

As per claim 6, Mankame disclosed the saddle design system of claim 5, wherein the processor determines whether the area of peak pressure exceeds a pressure threshold (paras. 0049, 0050). 
As per claim 7, Mankame disclosed the saddle design system of claim 6, wherein the processor generates a pressure reduction goal for the area of peak pressure that exceeds the pressure threshold, wherein the processor uses the pressure reduction goal to generate the lattice design with reduced pressure at the area of peak pressure, and wherein the reduced pressure is within the pressure threshold (paras. 0049, 0050, 0051).
 	As per claim 8, Mankame disclosed the saddle design system of claim 1, wherein the processor is configured to generate a pressure map based at least in part on the analysis of the one or more rider-saddle pressure values (paras. 0049, 0032, 0033, 0034). 
 	As per claim 9, Mankame disclosed the saddle design system of claim 1, wherein generation of the lattice design includes generation of instructions for a three-dimensional (3D) printer to print the lattice design (paras. 0041, 0042, 0043, 0044, 0049).
As per claim 10, the prior art disclosed the saddle design system of claim 9, further comprising the 3D printer, wherein the 3D printer is configured to print the lattice design to generate the saddle base.
As per claim 11. Mankame disclosed the saddle design system of claim 1, wherein to generate the lattice design the processor determines a thickness of ribs or strands that form the lattice design (paras. 0016, 0017, 0042-0052).

As per claim 13, Mankame disclosed the saddle design system of claim 1, wherein to generate the lattice design the processor determines a type of shape that is to be formed by interconnected ribs that form the lattice design (paras 0003, 0004).
 	As per claim 14, Mankame disclosed the saddle design system of claim 13, wherein to generate the lattice design the processor determines a size of an opening in the type of shape formed by the interconnected ribs that form the lattice design.
As per claim 15, Mankame disclosed the saddle design system of claim 1, wherein the saddle data includes a type of material used to form a saddle shell to which the saddle base is to be mounted, and wherein the lattice design is generated based at least in part on the type of material (paras. 0033, 0034).
As per claim 16, Mankame disclosed a bicycle saddle comprising: a saddle shell; and a saddle base mounted to the (saddle) shell (paras. 0015, 0024), wherein the saddle base is in the form of a lattice that includes (paras. 0012, 0040, 0041, 0042): a first zone composed of a first plurality of interconnected ribs that result in a first peak rider-saddle pressure value for the first zone (0040, 0044, 0049, 0052); and a second zone composed of a second plurality of interconnected ribs that result in a second peak rider-saddle pressure value for the second zone that differs from the first peak rider-saddle pressure value (paras. 0049, 0050, 0051, 0052, 0053).  Mankame does not expressly the seat with saddle shape as claimed.  Such design feature is well known in the art.   In fact, Onishi disclose bicycle seats which takes 
It would be obvious to those skilled in the art at the time of the effective filing date of the present application to have a saddle shape for the design of bicycle seats as taught in the prior art into bicycle seat design in Mankame
As per claim 17, Mankame disclosed the bicycle saddle of claim 16, wherein at least a portion of the first plurality of interconnected ribs form a first plurality of shapes having first openings, and wherein at least a portion of the second plurality of interconnected ribs form a second plurality of shapes having second openings (paras. 0030, 0049, 0050, 0052).
As per claims 18-20, Mankame disclosed the bicycle saddle of claim 17, wherein the first openings differ in size from the second openings, shapes, interconnected ribs or strands (paras. 0030, 0031, 0032, 0039, 0049, 0050, 0051, 0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may 
be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147